Mr. Presiding Justice Smith delivered the opinion of the court. The plaintiff in error began a case of the fourth class in the Municipal Court of Chicago against the defendant in error to recover the sum of $64.84 and interest thereon claimed to be due him as rebate on a special assessment. The cause was submitted to the court without a jury. The court found for the defendant and entered judgment thereon, and the plaintiff sued out this writ of error. There is in the record neither a correct stenographic report of the proceedings at the trial nor a correct statement of facts by the trial judge, as required by the Municipal Court Act. What purports to he a correct statement of facts is manifestly not a statement of the facts by the judge as required by the law, but merely a statement that a witness gave testimony in relation to certain things. The record disclosing no reversible error, the judg- • ment is affirmed. Affirmed.